Form 132 − 13sum

                                   UNITED STATES BANKRUPTCY COURT


District of New Jersey
401 Market Street
Camden, NJ 08102

                                         Case No.: 19−26762−ABA
                                         Chapter: 13
                                         Judge: Andrew B. Altenburg Jr.

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Abbas Ali Nouri Moussavi                                 Mehrnoush Shabani
   aka Abbas Nouri Nouri Moussavi, aka                      26 Equestrian Road
   Abbasali Nouri Moussavi, aka Abbasali                    Egg Harbor Township, NJ 08234
   Nouri Nouri Mussavi, aka Abbas A Nouri ,
   aka Abbas Ali Nouri Moussavi, aka Abbas
   Ali
   26 Equestrian Road
   Egg Harbor Township, NJ 08234
Social Security No.:
   xxx−xx−2333                                              xxx−xx−6122
Employer's Tax I.D. No.:


                           NOTICE OF HEARING ON CONFIRMATION OF PLAN



Date:             11/13/19
Time:             10:00 AM
Location:          Courtroom 4B, Mitchell H. Cohen Courthouse, 1 John F. Gerry Plaza, 400 Cooper Street,
Camden, NJ 08101−2067

             An objection to confirmation of the plan, including any motions referenced therein to avoid judicial liens
under 11 USC section 522(f) and/or to avoid liens and reclassify claims in whole or in part, shall be filed and served
seven days before confirmation. Filing a motion for relief from the automatic stay will not be considered an objection
to the confirmation.

          If, at the confirmation hearing, it is determined that the debtor's plan is not confirmable, the case
may be dismissed or converted.

A copy of the Plan will follow this notice.




Dated: September 17, 2019
JAN: jpl

                                                        Jeanne Naughton
                                                        Clerk, U. S. Bankruptcy Court
                                       United States Bankruptcy Court
                                          District of New Jersey
In re:                                                                                  Case No. 19-26762-ABA
Abbas Ali Nouri Moussavi                                                                Chapter 13
Mehrnoush Shabani
         Debtors
                                         CERTIFICATE OF NOTICE
District/off: 0312-1           User: admin                  Page 1 of 2                   Date Rcvd: Sep 17, 2019
                               Form ID: 132                 Total Noticed: 60


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 19, 2019.
db/jdb         +Abbas Ali Nouri Moussavi,     Mehrnoush Shabani,     26 Equestrian Road,
                 Egg Harbor Township, NJ 08234-8005
518463800       Advanced Shore Imaging Assoc.,     PO Box 6750,     Portsmouth, NH 03802-6750
518437741      +American Express,    PO Box 297858,     Fort Lauderdale, FL 33329-7858
518437742      +American Express,    PO Box 981537,     El Paso, TX 79998-1537
518437743      +Amex Department Stores,     PO Box 8218,    Mason, OH 45040-8218
518437744      +Amex/DSNB,    PO Box 8218,    Mason, OH 45040-8218
518437746     ++BANK OF AMERICA,    PO BOX 982238,     EL PASO TX 79998-2238
               (address filed with court: Bank of America,        PO Box 15019,   Wilmington, DE 19886-5019)
518437745       Bank of America,    PO Box 26249,     Tampa, FL 33623-6249
518437748       Barclay’s Bank Delaware,     PO Box 8803,    Wilmington, DE 19899-8803
518437749       Best Buy Credit Services,     PO Box 9001007,     Louisville, KY 40290-1007
518437755      +CHOP Urgent Care,    1925 Pacific Ave,     Atlantic City, NJ 08401-6713
518437752       Carrington Mortgage Services,     P.O. Box 54285,     Irvine, CA 92619-4285
518437753      +Chase Bank USA,    PO Box 15298,    Wilmington, DE 19850-5298
518437754      +Chase Card,    PO Box 15298,    Wilmington, DE 19850-5298
518437756      +Citi Cards,    PO Box6241,    Sioux Falls, SD 57117-6241
518437757       Citibank,    PO Box 6241,    Sioux Falls, SD 57117-6241
518437762      +DSNB Macys,    PO Box 8218,    Mason, OH 45040-8218
518437764      +FED Loan Servicing,    PO Box 60610,     Harrisburg, PA 17106-0610
518437765      +Fein, Such, Kahn & Shepard, LLC,      7 Century Drive,    Suite 201,   Parsippany, NJ 07054-4673
518437766      +Gatestone & Co. International Inc.,      1000 N. West Streeet,    Suite 1200,
                 Wilmington, DE 19801-1058
518463801      +Horizon Eye Care,    2401 Bay Ave.,     Ocean City, NJ 08226-2456
518437767       IC System, Inc.,    P.O. Box 64378,     Saint Paul, MN 55164-0378
518437768      +JP Morgan Chase Bank,     PO Box 469030,    Denver, CO 80246-9030
518463802       Larry J. Kaufman, MD, LLC,     2500 English Creek Ave.,     Ste 604,
                 Egg Harbor Twp., NJ 08234-5587
518437771      +MRS BPO LLC,    1930 Olney Ave,    Cherry Hill, NJ 08003-2016
518437769      +Mariam X. Fatima, Esq,     Pressler, Felt & Warshaw,      7 Entin Rd.,    Parsippany, NJ 07054-5020
518437770      +Medical One,    4248 Harbour Beach Blvd,     Brigantine, NJ 08203-1619
518437772     ++NISSAN MOTOR ACCEPTANCE CORPORATION,      LOSS RECOVERY,    PO BOX 660366,    DALLAS TX 75266-0366
               (address filed with court: Nissan-Infiniti,        8900 Freeport Pkwy,    Irving, TX 75063)
518437773       NJHMFA,    637 S. Clinton Ave.,    PO Box 18550,     Trenton, NJ 08650-2085
518449725       Nissan Motor Acceptance,     POB 660366,    Dallas, TX 75266-0366
518437774       PNC Bank,    PO Box 856177,    Louisville, KY 40285-6177
518463803       Publishers Clearing House,     PO Box 6344,    Harlan, IA 51593-1844
518437775       Sears Credit Cards,    PO Box 78051,     Phoenix, AZ 85062-8051
518437776      +Selip & Stylianou LLP,     10 Forest Avenue,    Suite 300,    Paramus, NJ 07652-5238
518437777      +Sungevity, Inc.,    55 Harrison St.,     Floor 3,    Oakland, CA 94607-3790
518437778       Sunrise Credit Services, Inc,     PO Box 9100,     Farmingdale, NY 11735-9100
518437780     #+Sunrun, Inc.,    595 Market St.,    29th Floor,     San Francisco, CA 94105-2842
518437779      +Sunrun, Inc.,    PO Box 4387,    Portland, OR 97208-4387
518437787      +TD Bank USA/Target,    PO Box 673,     Minneapolis, MN 55440-0673
518437788       The Home Depot/CBSD,     PO Box 6497,    Sioux Falls, SD 57117-6497
518437790     ++US BANK,    PO BOX 5229,    CINCINNATI OH 45201-5229
               (address filed with court: US Bank/Elan Financial Services,        PO Box 108,
                 Saint Louis, MO 63166)
518437789       Univest,    PO Box 790408,    Saint Louis, MO 63179-0408
518437791      +Wilmington Savings Fund Society,      1600 South Douglass Road,    Suite 200-A,
                 Anaheim, CA 92806-5948

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             E-mail/Text: usanj.njbankr@usdoj.gov Sep 17 2019 23:27:47       U.S. Attorney,    970 Broad St.,
                 Room 502,   Rodino Federal Bldg.,    Newark, NJ 07102-2534
smg            +E-mail/Text: ustpregion03.ne.ecf@usdoj.gov Sep 17 2019 23:27:44       United States Trustee,
                 Office of the United States Trustee,     1085 Raymond Blvd.,   One Newark Center,     Suite 2100,
                 Newark, NJ 07102-5235
518437750       E-mail/Text: clientrep@capitalcollects.com Sep 17 2019 23:28:33       Capital Collections,
                 PO Box 150,    West Berlin, NJ 08091
518437751       E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Sep 17 2019 23:25:11        Capital One,
                 PO Box 30285,    Salt Lake City, UT 84130-0285
518454302      +E-mail/PDF: EBN_AIS@AMERICANINFOSOURCE.COM Sep 17 2019 23:35:46
                 Capital One Bank (USA), N.A.,    4515 N Santa Fe Ave,    Oklahoma City, OK 73118-7901
518437758       E-mail/Text: BNC-ALLIANCE@QUANTUM3GROUP.COM Sep 17 2019 23:27:34        Comenity Bank,
                 Bankruptcy Department,    PO Box 182125,    Columbus, OH 43218-2125
518437759      +E-mail/Text: BNC-ALLIANCE@QUANTUM3GROUP.COM Sep 17 2019 23:27:34        Comenity/Victorias Secret,
                 PO Box 182789,    Columbus, OH 43218-2789
518437760       E-mail/Text: mrdiscen@discover.com Sep 17 2019 23:26:54       Discover,    PO Box 3008,
                 New Albany, OH 43054
518437761       E-mail/Text: mrdiscen@discover.com Sep 17 2019 23:26:54       Discover Financial Services,
                 PO Box 15316,    Wilmington, DE 19850-5316
District/off: 0312-1                  User: admin                        Page 2 of 2                          Date Rcvd: Sep 17, 2019
                                      Form ID: 132                       Total Noticed: 60


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
518457808       E-mail/Text: mrdiscen@discover.com Sep 17 2019 23:26:54       Discover Bank,
                 Discover Products Inc,   PO Box 3025,    New Albany, OH 43054-3025
518437781      +E-mail/PDF: gecsedi@recoverycorp.com Sep 17 2019 23:23:56       SYNCB/Ashley Homestores,
                 PO Box 965001,   Orlando, FL 32896-5001
518437782      +E-mail/PDF: gecsedi@recoverycorp.com Sep 17 2019 23:25:05       SYNCB/Home,   PO Box 965036,
                 Orlando, FL 32896-5036
518437783       E-mail/PDF: gecsedi@recoverycorp.com Sep 17 2019 23:23:56       SYNCB/JC Penney,
                 Attn: Bankruptcy Dept.,   PO Box 965064,    Orlando, FL 32896-5064
518437784      +E-mail/PDF: gecsedi@recoverycorp.com Sep 17 2019 23:24:29       SYNCB/Sams Club,    PO Box 965005,
                 Orlando, FL 32896-5005
518437785      +E-mail/PDF: gecsedi@recoverycorp.com Sep 17 2019 23:25:05       Synchrony Bank,
                 170 Election Road,   STE 125,   Draper, UT 84020-6425
518440849      +E-mail/PDF: gecsedi@recoverycorp.com Sep 17 2019 23:24:29       Synchrony Bank,
                 c/o of PRA Receivables Management, LLC,    PO Box 41021,    Norfolk, VA 23541-1021
518437786       E-mail/Text: bankruptcy@td.com Sep 17 2019 23:27:50       TD Bank,   32 Chestnut St.,
                 Lewiston, ME 04240
                                                                                              TOTAL: 17

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
518437763         Erin A. Novak, Esq.,    Montgomery, McCracken, Walker & Rhoads,    Liberty View, Suite 600,
                   457 Haddonfield Rd. Cherry Hill, NJ
518463804*        Advanced Shore Imaging Assoc.,    PO Box 6750,   Portsmouth, NH 03802-6750
518437747*      ++BANK OF AMERICA,   PO BOX 982238,    EL PASO TX 79998-2238
                 (address filed with court: Bank of America,     PO Box 982238,   El Paso, TX 79998)
518463805*       +Horizon Eye Care,    2401 Bay Ave.,   Ocean City, NJ 08226-2456
518463806*        Larry J. Kaufman, MD, LLC,    2500 English Creek Ave.,   Ste 604,
                   Egg Harbor Twp., NJ 08234-5587
518463807*        Publishers Clearing House,    PO Box 6344,   Harlan, IA 51593-1844
                                                                                                TOTALS: 1, * 5, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 19, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 17, 2019 at the address(es) listed below:
              Isabel C. Balboa    ecfmail@standingtrustee.com, summarymail@standingtrustee.com
              Jorge F. Coombs    on behalf of Debtor Abbas Ali Nouri Moussavi jcoombs@youngbloodlegal.com
              Jorge F. Coombs    on behalf of Joint Debtor Mehrnoush Shabani jcoombs@youngbloodlegal.com
              U.S. Trustee    USTPRegion03.NE.ECF@usdoj.gov
                                                                                            TOTAL: 4
